CUNNINGHAM, J.
(Concurring Specially)'. — t concur in the decision arrived at, but for other reasons than those expressed in the majority opinion. The reasons moving are, viz.:
Following the title and the enacting clause are six sections. In order to arrive at a fair understanding of the meaning, I propose to follow a well-known rule of statutory construction and mathematical reasoning and transpose the arrangement of the sections, and in some instances the language of the sections, being careful to preserve the full meaning of the measure. By following such course the body of the act will read as follows:
“Sec. 2. ... In order to care for aged people of physical infirmities, and widows or wives whose husbands are in penal institutions or insane asylums, they being mothers of children who are under the age of sixteen (16) years, a system of pensioning is hereby established, in the absence of almshouses.
“Sec. 3. The state shall pay to each man and woman sixty (60) years of age and upwards the sum of fifteen ($15.00) dollars per month, as long as such pensioners shall continue to live within this state: Provided always, that said recipients shall be citizens of the United States and residents of Arizona for five (5) years last preceding application; to be entitled *290to this pension they must also be without visible means of support.
“Sec. 4. All widows who are mothers of dependent children; also wives whose husbands have been consigned to penal institutions or insane asylums and who have children under the age of sixteen years looking to them for support, shall each be entitled to fifteen ($15.00) dollars per month, and an additional six ($6.00) dollars per month for each child in their keeping under the age above mentioned, irrespective of the mother’s age; provided they are citizens of the United States and residents of Arizona five (5) years last preceding application.
“Section 1. All almshouses within the state shall be sold for the best obtainable price, and the proceeds shall be devoted for the purpose hereafter (above as arranged) set forth in this act.
“Sec. 2. . . .
“ (a) The Arizona state board of control shall have entire charge of all funds provided for the purpose mentioned, and shall order the same paid by the state treasurer to persons entitled, upon warrants issued by the boards of supervisors of the various counties in the state of Arizona. These boards shall also act as examining boards on the fitness and eligibility of applicants for pensions.”
“Sec. 5. There is hereby appropriated out of the general fund of the state treasury a sufficient amount each year to carry out and put into effect the provisions of this act.
“Sec. 6. All acts or parts of acts in conflict with the provisions of this act are hereby repealed.”
We have here a system of pensioning provided, to become effective only “in the absence of almshouses,” and in that "event “to care for aged people and people incapable of earning a livelihood by reason of physical infirmities, and widows or wives whose husbands are in penal institutions or insane asylums, they being mothers of children . . . under the age of sixteen years.” These described persons are alone declared to be the objects of the state’s grant as contemplated by this act.
The purpose of sections 3 and 4 is clearly to fix the amount which the designated pensioner is entitled to receive from the *291state, and prescribe the necessary conditions under which they are deemed to accept the grant and their rights mature.
Section 1 points out the source from which the funds are to be procured from which the pensions may be paid. This source, mentioned, is the exclusive source for providing such fund, unless section 5 may fairly be construed as offering another means of payment of such pensions from the general fund. This question will be noticed later.
•Subsection (a) of section 2 places the funds provided “for the purpose mentioned,” that is, for the purpose of paying the pensions to the persons declared entitled thereto, in the exclusive charge of the Arizona state board of control, and directs the manner in which and the conditions under which the money shall be paid out and withdrawn from such funds. No doubt can arise in a fair mind that the intention of the act was to sell all almshouse buildings and grounds belonging to the state, theretofore used for the purposes of such almshouses, and obtain therefor the best possible price, and whenever such property shall have been sold and the proceeds of the sale received, such proceeds would become a fund to be used for the exclusive purpose of paying pensions provided for in the act. The state board of control is given the entire charge of the fund. Evidently the proceeds of the sale of all the almshouse buildings and grounds was intended to be placed in the state treasury in a separate fund, and paid out only as provided by subsection (a) of section 2. Such is the clear meaning, purpose and intent of the provisions of the act applicable to that subject.
In addition to the provisions of the act creating a fund out of which to pay the pensions mentioned, section 5 provides:
“There is hereby appropriated ont of the general fund of the state treasury a sufficient amount each year to carry out and put into effect the provisions of this act.”
The meaning of this section becomes important in the particular of its scope. Is its purpose to make an appropriation out of the general fund, and thereby create a fund, with which to pay pensions, in addition to the fund for that purpose provided from the sale of all almshouses? I think no such meaning can fairly be given to this section. The fund clearly provided for the purpose of paying the pensions is that recovered from the sale of all almshouses, the buildings *292and grounds. The state board of control is given the entire charge of such fund, and it may not be used for any purpose other than that for paying pensions. The portion of the general fund sufficient in amount each year “to carry out and put into effect the provisions of this act” is not declared to be or become a portion of the pension fund, and placed in the charge of the state board of control.
What is necessary to be done in carrying out and making effective the provisions of the act? Will the doing of such things necessarily require the expenditure of money other than in the payment of the pensions? Before a fund exists for the payment of pensions authorized, all almshouses, buildings and grounds must be sold' and the price for which they are sold must be paid. Usually, in order to accomplish a sale of such property, expenses are incurred, for commissions and advertising, and other incidental expenses, the amount of which is uncertain until determined. The property to be sold may be said to constitute the pension fund, and by a-, fiction of law, often indulged, be said to be placed in the entire charge of the board of control before sale, in lieu of the proceeds of the sale, before the actual sale. Until the said property is actually sold, the fund is in no condition to be paid out for any purpose; certainly it is in no condition to be applied to the purposes of bringing about a sale of the buildings and grounds used for almshouses.
The act is not effective until the almshouses are actually abolished, and by section 1 of the act it is declared that all almshouses “shall be” abolished, their grounds and buildings sold, and the proceeds shall be devoted to the purposes of the act. Evidently by the expression “shall be” abolished is meant that they shall be considered abolished when the buildings and grounds are actually sold. After this has been done, that is, after the buildings and grounds have been sold, and, therefore, the almshouses are abolished, a system of pensions is declared to be established. Consequently, by the clear meaning of the act, its provisions are not effective until the almshouse buildings and grounds are sold and the proceeds of the sale of the buildings and grounds have come into the entire charge of the board of control, and a pension system is established.
*293In order to carry out and make effective the provisions of the act, a sale of the buildings and grounds of the almshouses of the state must have been accomplished, and the proceeds received into the charge of the board of control. In order to accomplish this result, doubtless expenditure of money would be required, and such sum of money as may be necessary to accomplish such end was appropriated by the fifth section of the act, from the general fund. By placing such construction on the act, we give to every provision a distinct purpose and meaning. If we give to the fifth section a meaning broad enough to cover both the expenses incurred in selling the almshouse buildings and grounds, and also to provide a fund from which to pay pensions, then we have two funds for the last-mentioned purpose, the first expressly raised for and declared to be devoted exclusively for that purpose, and expressly placed in the entire charge of the board of control, the other, a general appropriation, both in amount and continuing, yet the amount subject to ascertainment only after pensions have actually been paid, and, before payment, belonging in the general fund as a part and parcel of that fund, over which the board of control has no charge whatever. If the legislative intent was to appropriate an amount of the public funds in the general fund, sufficient to pay the pensions granted, after the special pension fund had been exhausted, such may or may not have been done, which we do not now decide, but for a certainty that act does not purport to add anything to the special pension fund arising from the sale of the almshouse buildings and grounds. The money appropriated out of the general fund for the purpose of carrying out and putting into effect the provisions of the act is not placed in the entire charge of the board of control, as the other fund is. It cannot be withdrawn, as the other fund may, on warrants of the boards of supervisors of the several counties, as no such authority is given. Hence, whatever may have been the private intention of the person who prepared the bill for the act, the language used, which is conclusive on the courts in arriving at the legislative intent, will justify only the conclusion that the money appropriated by the fifth section of the act was not intended to be used for the purpose of paying any pension claims, but was clearly intended to be applied to the purpose of reducing the special pension fund *294to money, to the end that the act would become effective as establishing a pension system, with a fund from which pension claims may be paid. Conceding, but not deciding, that the subject of granting pensions to persons, such as are described in this act, is a valid exercise of legislative power, then before the grant takes effect as a grant, dischargeable when any of the designated persons may bring themselves within the prescribed conditions and establish thereby their right to take as grantees, the fact must exist that the fund mentioned in the act, or a sufficient portion of such fund, has come into existence; that the fund devoted to that purpose actually exists. Under the express language of the act, that fund does not, nor can, exist, nor the offer of the grant become open to acceptance by the designated grantee, until the almshouses shall have been abolished by an actual sale of the buildings and grounds for the best price obtainable, and the price received is placed in the entire charge of the board of control.
Such is my understanding of the purpose, meaning and scope of the act in question. The purpose was to provide a system by which designated classes of deserving citizens of the state would mature the right to receive from the state payments in the amounts designated, or to be determined, of money from a designed fund on condition that application therefor was made, and the proper authorities were furnished satisfactory proof that the applicant was one of the designated classes offered the grant; that the act making these provisions for a pension system to be established became effective on December 14, 1914, by operation of law; that the system of pensions provided therein was not intended to become effective as a working system until the almshouses were abolished by means of the sale of the buildings and grounds, and the proceeds of the sale delivered into the state treasury and placed under the entire charge of the board of control; that an amount of money was each year appropriated from the general fund to carry put and put into effect the provisions of the act for the establishing of a system of pensions.
The appellee contends that the provisions of the act are not within the fair purport of the subject, as expressed in the title, and therefore such provisions are void under article 4, *295section 13, state Constitution. The provision referred to is that:
“Every act shall embrace but one subject and matters properly connected therewith, which subject shall be expressed in the title.”
This contention is without merit, because, as I have above shown, every provision of the act clearly points to the subject of “pensions” expressed in the title, and every provision of the act is connected inseparably with that subject. Even a narrow, technical construction would not exclude any provision of the act, for the reasons urged.
Appellee urges that the act is void, for the reason the act proposes to give aid and make donations to the individuals in violation of section 7 of article 9 of the state Constitution. The provision referred to reads:
“Neither the state, . . . shall ever give or loan its credit in the aid of, or make any donation or grant, by subsidy or otherwise, to any individual, association, or corporation. ...”
This provision of the Constitution has no reference to the matters concerning which the act of December 14, 1914, deals. This act does not propose to give or loan the credit of the state in the aid of, or make donation or grant by, subsidy or otherwise to any individual or any other person. The purpose of the act is to sell state property already devoted to almshouse purposes, and apply the proceeds to the same pun-poses, but to more restricted classes of persons. Nothing is proposed by the act to be given to anyone as a gratuity other than the proceeds of the sale of property already devoted to the same purpose. The other appropriation mentioned is proposed to be used for the legitimate purpose of carrying out and putting into effect the system of pensioning that the act provides shall be established.
Other constitutional objections are suggested as affecting the validity of the act, but upon examination I fail to find them of such importance as to require discussion. They do not have the effect claimed. I have found no constitutional objection to the act in question sufficient to justify a court in holding that the act for that, or any, reason is void.
The serious question presented by the record is whether the provisions of the act, purporting to establish a system of *296pensions, and providing for their payment, have become effective for that purpose. Until such provisions are effective, neither the state board of control nor county boards of supervisors have power or authority to act in the matter, and all acts done by these boards in the premises are utterly void as done without authority of law.
In order that such provisions become operative, state almshouses, with grounds, must have existed, which are subject to sale by the state within the contemplation of the act. Such buildings and grounds must have been sold and a pension fund established by the proceeds of such sales. The condition precedent to the establishing of a system of pensions is made by the act, the absence of all state almshouses. So long as state almshouses exist, the system of pensions proposed by the act does not come into existence. The means by which the almshouses are to become abolished is by the sale of the buildings and grounds; and the means by which the system of pensions is proposed to become effective is the pension fund, consisting of the proceeds of the sale of such buildings and grounds.
The appellant board does not assert as a defense the fact that almshouses have existed and have been sold and the proceeds of the sales have been placed in its entire charge, except as a conclusion it alleges that these defendants are authorized by said act to approve and authorize the payment of all lawful claims for pensions which may be presented to these defendants under and by authority of said act. This allegation was not treated as an allegation setting forth an issuable fact, and properly it cannot be so treated, yet the appellant thereby asserts a construction of the act which necessarily includes the existence of all such facts as the act requires to confer the authority on the board in enforcing its provisions. The complaint asserts a construction whereby the meaning given to the word “almshouses” in the act includes “institutions for the benefit of the insane, blind, deaf and mute, and other.institutions established for the relief of the needy, required to be established and required to be supported and maintained by the state under the provisions of section 15, article 22 of the state Constitution. ...”
Thus the issue of the meaning of the word “almshouses” as used in the act is presented for solution. The word as *297used in the act is not defined therein, and the scope of its meaning must be determined from the context. The word appears twice in the act. In the first section it is declared that “All almshouses within the state shall be abolished.” In the second section, it appears in the connection of reference, viz.: “In the absence of almshouses.” No technical use of the word is apparent; therefore it was intended to have no meaning other than that commonly given it as understood and defined by lexicographers, viz.: “A house appropriated for the use of the poor; a poorhouse.” Webster’s Dictionary. By the same authority a “poorhouse” is defined as, “A dwelling-house for a number of paupers maintained at public expense.”
In Association for Benefit of Colored Orphans v. Mayor etc., 104 N. Y. 581, 586, 12 N. E. 279, 281, that court, defining the word as used in a tax statute, exempting from taxation, “every poorhouse, almshouse, house of industry and every house belonging to a company,” etc., said:
“The building of the plaintiff comes within the fair meaning of an almshouse which is defined as a house appropriated for the poor. This, certainly, is the ease with the building of the plaintiff. It is appropriated wholly for the poor who are colored orphans, and where they are . . . educated . . . gratuitously.”
This commonly understood meaning of almshouse is clearly the meaning intended to be conveyed by the use of the word in this act, and would exclude from the operation of the act all public, state and county charitable institutions which are not primarily appropriated for the use of the poor. Hence all institutions such as the asylum for the insane, the pioneers’ home, county hospitals, institutions for the benefit of the blind, deaf and mute, and all other institutions established for specific purposes of a like nature, other than primarily for the use of the poor, are not commonly understood as included in the meaning of the word “almshouses,” and consequently are unaffected by the act in question.
We are left to conjecture as to whether in fact almshouses actually existed when the act became effective on December 14, 1914; also, whether the buildings and grounds used for the purposes of almshouses existed and were subject to sale as the property of the state, or have been sold. These are *298matters of defense; and, as the defendants have failed to assert them, we must presume the facts did not exist. In the absence of the existence of almshouses, buildings and grounds, subject to sale, no fund could come into existence with which to make effective a pension system, and hence, when the pension claims were considered, approved and ordered paid, no law was in force in this state authorizing and empowering the state board of control to order the payment of such claims.
The conditions precedent to the going into effect of the provisions of the act establishing a pension system have not been shown to have been performed. Consequently those provisions are dormant, and, while dormant, confer no authority on the officers mentioned to enforce them. They lie as general municipal incorporation statutes, local option, and such like statutes, inoperative until the things requisite to be done to make them effective have been done.
I am of the opinion that the act of December 14, 1914, confers no legal authority upon the state board of control to do the things complained of, and therefore the judgment of the court in the premises was right, and should be affirmed.